                    IN THE UNITED STATES DISTRICT COURT                                (Revised 09/19)

                     FOR THE SOUTHERN DISTRICT OF OHIO

     KBW INVESTMENT PROPERTIES,                    :
     LLC
           Plaintiff,                              :                Case No.: 2:20-cv-4852-JLG-KAJ

         -vs-                                      :                District Judge James L. Graham
        ALEX AZAR, et al.                                           Magistrate Judge Kimberly A. Jolson
              Defendant,                           :


                         MOTION FOR ADMISSION PRO HAC VICE

                                                               Leah M. Wolfe
         Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4(a),                                 , trial
                                                              (Name of Trial Attorney)

attorney for     Defendants        , in the above-referenced action, hereby moves the court to
                 (Name of Party)

admit     Leslie Cooper Vigen , pro hac vice to appear and participate as counsel or co-counsel
         (Name of PHV Attorney)

in this case for Defendants                    .
                     (Name of Party)

         Movant represents that    Leslie Cooper Vigen             is a member in good standing
                                      (Name of PHV Attorney)
                         District of
                         Columbia
of the highest court of                 as attested by the accompanying certificate from that
                       (Name of State)
                   Leslie Cooper Vigen
court and that                                is not eligible to become a member of the
                 (Name of PHV Attorney)

permanent bar of this Court. This Motion is accompanied by the required filing fee
  Leslie Cooper Vigen             ‘s relevant identifying information is as follows:
(Name of PHV Attorney)

Business telephone 202-305-0727               Business fax     202-616-8470

Business address    1100 L Street, NW

                    Washington, DC 20005

Business e-mail address   Leslie.Vigen@usdoj.gov

                                            s/Leah M. Wolfe (0093299)
                                           (Signature of Trial Attorney)
                                             303 Marconi Blvd., Ste. 200
                                           (Address)
                                             Columbus, OH 43215
                                           (City, State, Zip Code)
                                            614,469.5715
                                           (Telephone Number)

                                           Trial Attorney for Federal Defendants
                                                                 (Name of Party)
